Citation Nr: 1456748	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-16 033	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed as paranoid schizophrenia and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a dental disability for compensation purposes. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a dental disability for purposes of eligibility for outpatient dental treatment.  

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Oakland, California, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing at the RO before the undersigned in September 2014.  A transcript of this hearing is in the claims folder.  

The Veteran initially submitted a claim for service connection for a psychiatric disorder, which was denied in a September 2007 rating decision.  He perfected an appeal of this decision and it is properly before the Board.  The Veteran also submitted a separate claim for service connection for PTSD, which was also denied and appealed to the Board.  A claim for service connection for a psychiatric disability is to be interpreted broadly to encompass all psychiatric diagnoses that are found in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  It follows that in essence, the Veteran's first appeal already included PTSD, and that his second claim was not necessary.  The Board considers the claims for service connection for a psychiatric disability and service connection for PTSD as a single issue.  

The Veteran's claim for service connection for a dental disability was developed as a single issue.  The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  However, entitlement to service connection for outpatient dental treatment was previous denied in a final March 1983 rating decision.  Accordingly, new and material evidence is needed to reopen that aspect of the claim.

The issues of service connection for a psychiatric disability and a dental disability; and whether new and material evidence has been submitted to reopen a claim for service connection for a dental disability for purposes of eligibility for outpatient dental treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On the record at a hearing  prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, that he was withdrawing his appeal of the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, stated on the record at his hearing that he wished to withdraw his appeal with regard to the issue of entitlement to service connection for bilateral hearing loss.  (Transcript pp. 2-3).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with regard to service connection for bilateral hearing loss is dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran has not been afforded an examination with regard to his psychiatric disability claim.  He underwent psychiatric evaluation in service in conjunction with a drug rehabilitation program and reported psychiatric symptoms, although a psychiatric disability was not diagnosed.  VA treatment records that date from 1989 include indications that the Veteran may have been bipolar.  Current records include diagnoses of paranoid schizophrenia, a psychotic disorder not otherwise specified, and PTSD.  The threshold for triggering VA's duty to provide an examination has been crossed.

Similarly, the Veteran has not yet been afforded a VA examination of his claimed dental disability.  He contends that over 20 teeth were pulled during service due to a loss of bone in his jaws.  The Veteran argues that he is entitled to compensation for his missing teeth as well as treatment.  

Unfortunately, all attempts to obtain the Veteran's service dental records have failed, and a July 2013 formal finding documents these efforts and concludes that further attempts would be futile.  The Veteran has noted from the beginning of his claim that his records are missing and presumed loss by the military.  

The Veteran is competent to state that his teeth were pulled during active service.  Furthermore, the Veteran has submitted an April 2009 letter from his VA primary care physician that notes the Veteran has had 22 teeth pulled for pyuria of the gums and degenerative bone loss, all of which occurred during his boot camp.  The doctor states that visualization of the Veteran's teeth and gums suggests extensive dental work consistent with his reported history.  

VA has a heightened duty to assist the veteran when records are missing and presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  Given that the Veteran's dental records are missing, his contention that his teeth were pulled in service due to bone loss, and the statement from his VA primary caregiver, the Board finds that he should be afforded a VA dental examination in order to determine loss of teeth due to loss of substance of the upper or lower jaw, or any other disease for which compensation may be awarded.  

Furthermore, given that Class I eligibility for outpatient treatment is for a compensable service connected disability, the request to reopen the claim for service connection for dental treatment based on new and material evidence is inextricably intertwined with the claim for service connection for compensation purposes.  Additional consideration of this matter is deferred until the claim for service connection for compensation purposes is resolved.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed.  The examiner should respond to the following:

a) Does the Veteran have a current acquired psychiatric disability (any disability present at any time since 2007)?  If previously diagnosed psychiatric disabilities are found to not be present currently, the examiner should clarify whether the previously diagnosed disabilities are in remission or the prior diagnoses were in error.

b) For each disability present at any time since 2007, the examiner should state whether it is as likely as not that it was incurred due to active service.  The examiner should specifically comment on the December 1978 treatment in the service treatment records and whether or not indicated the presence of a psychiatric disability and whether it is related to any current disability.  

c) In regards to PTSD, the examiner should identify the stressors supporting the diagnosis.  

The reasons for all opinions should be provided.  If the examiner is unable to provide any of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  Schedule the Veteran for a VA dental examination.  The examiner should review the claims folder.  However, the examiner should note that the service dental records are missing.  The examiner should respond to the following:

a) Is it as likely as not that the removal of one or more of the Veteran's teeth during service was due to loss of substance of the upper or lower jaw?  If so, what was the cause of this loss of substance? 

The reasons for all opinions should be provided.  If the examiner is unable to provide any of the requested opinions without resort to speculation, the reasons for the inability to provide the opinion should be stated, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


